Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LORRAINE ASSOCIATES, LLC, CIVIL CASE NO:
Plaintiff,
CIVIL ACTION
V.

DORCHESTER INSURANCE
COMPANY, TOPA INSURANCE
SERVICES, INC., and TOPA
INSURANCE COMPANY, INC.
Defendant.

 

COMPLAINT
Plaintiff Lorraine Associates, LLC (“Lorraine”) brings this Complaint against
Defendants Dorchester Insurance Company (“Dorchester”), Topa Insurance Services,
Inc. (“TIS”), and Topa Insurance Company, Inc. (“TIC”), and states as follows:
THE PARTIES
1. Lorraine is a United States Virgin Islands limited liability company, whose
sole members, L. Stephen Sudhop and Dolores Sudhop, reside at 896 Palmers Mill Road,
Media, Pennsylvania, 19063, and thus is citizen of the Commonwealth of Pennsylvania.
2. Dorchester is a United States Virgin Islands corporation having a principal
place of business at 5180 Dronningens Gade, Suite 202, St. Thomas, United States Virgin

Islands, 00802, and thus is a citizen of the Virgin Islands.

Page 1 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 2 of 7

3. TIS is a United States Virgin Islands corporation having a principal place of
business at 5185 Dronningens Gade, Suite 2, St. Thomas, United States Virgin Islands,
00802, and thus is a citizen of the Virgin Islands.

A. TIC is a California corporation with a principal place of business at 24025
Park Sorrento, Suite 300, Calabasas, California, 91302, and thus is a citizen of the State
of California.

VENUE AND JURISDICTION

 

5, This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332
because the case involves a controversy between citizens of different states, and the
amount in controversy exceeds $75,000.00 exclusive of interest and costs.

6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events or omissions giving rise to the claim occurred in this district.

FACTUAL BACKGROUND

 

7. Lorraine owns a residential apartment complex located at 20-21A Estate
Plessen, Frederiksted, St. Croix, United States Virgin Islands (the “Property”).

8. TIC is licensed by the Pennsylvania Department of Insurance to issue
policies of insurance in the Commonwealth of Pennsylvania.

9. Dorchester is wholly-owned subsidiary of TIC.

10. TIS and TIC are, in turn, wholly-owned subsidiaries of Topa Insurance
Group, Inc., a California corporation having a principal place of business at 24025 Park
Sorrento, Suite 300, Calabasas, California, 91302.

11. Dorchester, TIS, and TIC (collectively, “Defendants”) hold themselves out

as single, integrated unit where all “insurance operations are conducted under the Topa

Page 2 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 3 of 7

Insurance Group umbrella” and that all insurance operations are headquartered in a
single location.

12. Onorabout May 9, 2017, Dorchester issued a contract of insurance entitled
“Special Multi-Peril Policy SMP-037064” (the “Policy”) to Lorraine.

13. Prior to the issuance of the policy, Defendants had contact concerning the
Policy with Lorraine’s principals in the Commonwealth of Pennsylvania.

14. The Policy lists TIS as Dorchester’s representative and agent for the
issuance of the Policy.

15. | The Policy insures Lorraine against various perils related to the Property.

16. Among other things, a “Loss of Rents Endorsement” incorporated in the
Policy provides Lorraine with coverage of up $2,700,000.00 in lost rental income resulting
from a covered loss to the Property.

17. In or about September, 2017, the Property was damaged by natural forces
caused by, related to, or attendant to Hurricane Maria, which is a peril covered by the
Policy.

18. Asaresult, Lorraine suffered lost rental income well in excess of the Policy’s
limits.

19. Lorraine promptly and timely submitted a claim under the Policy and
otherwise complied with all conditions precedent necessary to obtain the full
$2,700,000.00 in coverage under the Policy for loss rental income (the “Claim’).

20. At all relevant times, TIS has acted as Dorchester’s agent for the

acceptance, adjustment, processing, and payment of the Claim.

Page 3 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 4 of 7

21. Defendants have engaged in significant correspondence, contact, and
negotiation with Lorraine and Lorraine’s agents in Pennsylvania concerning the Claim.

22. Nevertheless, to date, Defendants have paid only $2,180,641 to Lorraine
for lost rental income.

23. Accordingly, $519,359.00 remains due and owing to Lorraine from
Defendants for lost rental income.

24. Despite demand by Lorraine, Defendants have refused to pay the amount
due and owing.

25.  Atall relevant times, Defendants were the alter-egos of one another, acted
in concert with one another, and/or otherwise conducted their business in a manner such
that each is jointly and severally liable for the conduct of one another.

COUNT |
(Breach of Contract)

26. Each of the preceding paragraphs are incorporated and repeated by
reference herein as if set forth at length.

27. The Policy is a valid and binding contract between Lorraine and the
Defendants.

28. As set-forth above, Defendants have breached the Policy by failing to pay
to Lorraine all insurance proceeds due thereunder.

29. Asadirect and proximate result of the aforesaid breach, Lorraine has been
damaged.

WHEREFORE, Plaintiff Lorraine Associates, LLC demands judgment against
Defendants Dorchester Insurance Company, Topa Insurance Services, Inc., and Topa

Insurance Company, Inc., jointly, severally, and in the alternative, for:

Page 4 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 5 of 7

A. Compensatory Damages.

B. Consequential Damages.

C. Attorney’s fees, interest, and costs of suit.

D. Such other and further relief as the Court may deem just and proper.

COUNT Il
(Declaratory Judgment Pursuant to 28 U.S.C. § 2201 et seq.)

30. Each of the preceding paragraphs are incorporated and repeated by
reference herein as if set forth at length.

31. As described above, an actual and justiciable controversy exists between
Lorraine and Defendants regarding Defendants’ obligations under the Policy.

32. As a party to the Policy, Lorraine has an interest in the resolution of that
controversy.

33. A declaration of the parties’ respective rights and obligations with respect
to the Policy is not contingent on any future occurrence.

34. As such, this Court has jurisdiction under the Federal Declaratory
Judgments Act, 28 U.S.C. § 2201 et seq., to issue judgment declaring the respective
rights and obligations of the Lorraine and Defendants with respect to the Policy.

WHEREFORE, Plaintiff Lorraine Associates, LLC demands judgment against
Defendants Dorchester Insurance Company, Topa Insurance Services, Inc., and Topa
Insurance Company, Inc., jointly, severally, and in the alternative, for:

A. A declaration that Defendants must pay the balance of the loss rental policy

limits to Lorraine.

B. Attorney’s fees, interest and costs of suit.

C. Such other and further relief as the Court may deem just and proper.

Page 5 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 6 of 7

COUNT III
(Bad Faith)

35. Each of the preceding paragraphs are incorporated and repeated by
reference herein as if set forth at length.

36. The Policy is a contract of insurance between Lorraine, as insured, and
Defendants, as insurers.

37. By way of the foregoing conduct, Defendants have breached that contract.

38. Defendants’ failure to pay the remaining balance of the Claim is intentional
and without the existence of any reasonably legitimate or debatable reason in either law
or in fact for that failure.

39. Defendants are aware of the lack of a reasonably debatable reason for
failing to pay the remaining balance of the Claim.

40. Atall relevant times, Defendants’ actions and omissions were outrageous,
done with evil motive, or reckless indifference to Lorraine's rights.

WHEREFORE, Plaintiff Lorraine Associates, LLC demands judgment against
Defendants Dorchester Insurance Company, Topa Insurance Services, Inc., and Topa
Insurance Company, Inc., jointly, severally, and in the alternative, for:

A. Compensatory Damages.

B. Consequential Damages.

C. Punitive Damages.

D. Attorney’s fees, interest, and costs of suit.

E. Such other and further relief as the Court may deem just and proper.

Demand for Trial by Jury

Plaintiff hereby demands trial by jury on all issues so triable.

Page 6 of 7

 
Case 2:19-cv-06124-PBT Document1 Filed 12/26/19 Page 7 of 7

 
   

HANKIN AN PALLADINO,
WEINTROB & BELL, PC

Date: December 23, 2019 [JF P9109]

- Palladino, Esq.
ttafney ID # 323870
olin G. Bell, Esq.
Attorney ID # 323217
Hankin Sandman Palladino Weintrob & Bell,
P.C.

Counsellors at Law

30 S. New York Avenue
Atlantic City, NJ 08401
(609)-344-5161
john@hankinsandman.com

Page 7 of 7

 
